Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7 and 11-14 are allowed in view of amendment of claim 7 and argument filed on 07/09/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vanessa Perez on 07/21/2021.

The application has been amended as follows:   Claim 11 is amended as follows:

11. (Currently amended) A method for producing the grain-oriented electrical steel sheet according to claim 7, the method comprising:
a hot rolling process of heating a slab for a grain-oriented electrical steel sheet to 1280°C or lower and hot-rolling the slab;
a hot-band annealing process of hot-band annealing a steel sheet after the hot rolling process;

a decarburization annealing process of decarburization-annealing a steel sheet after the cold rolling process;
an annealing separator applying process of applying an annealing separator to a steel sheet after the decarburization annealing process;
a final annealing process of final-annealing a steel sheet after the annealing separator applying process;
a steel sheet surface modifying process of surface-smoothing a steel sheet after the final annealing process such that at least one of Al or Mg exists in a surface of the steel sheet and the total content of Al and Mg thereof is 0.03 to 2.00 g/rn2;
an intermediate layer forming process of forming an intermediate layer on a surface of a steel sheet after the steel sheet surface modifying process by a heat treatment; and
an insulation coating forming process of forming an insulation coating on a surface of a steel sheet after the intermediate layer forming process by applying an insulation coating forming solution containing a phosphate, a colloidal silica, and Cr to the steel sheet and baking it.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closet prior art is Yamaguchi (JPH08191010A).
Yamaguchi discloses a grain oriented electrical steel sheet discloses a grain oriented electrical steel sheet comprising a base steel sheet, a firelite layer (i.e presently claimed intermediate layer in contact with the base steel sheet) and a tension coating layer arranged in contact with the firelite layer to be an outermost surface. Due to same insulating coating forming solution containing phosphate colloidal silica , chromic anhydride as required by instant claim 11, presently claimed wherein a Cr content of the insulating coating 0.1 at% or more on average is expected.
However, Yamaguchi does not disclose “when viewing the cross section, the insulation coating has a Cr-depletion layer in an area in contact with the compound layer, an average Cr content of the Cr-depletion layer in units of atomic percentage is less than 80% of the Cr content of the insulation coating, an average thickness of the Cr-depletion layer is 0.5 micron or less and 1/3 or less of the average thickness of the insulation coating” as amended by instant claim 7.
Such limitation is produced by instant process claim 1 required “a final annealing process of final-annealing a steel sheet after the annealing separator applying process, a steel sheet surface modifying process of surface-smoothing a steel sheet after the final annealing process such that at least one of A1 or Mg exists in a surface of the steel sheet and the content thereof is 0.03 to 2.00 g/rn2; an intermediate layer forming process of forming an intermediate layer on a surface of a steel sheet after the steel sheet surface modifying process by a heat treatment; and an insulation coating forming process of forming an insulation coating on a surface of a steel sheet after the intermediate layer forming process by applying an insulation coating forming solution containing a phosphate, a colloidal silica, and Cr to the steel sheet and baking it”.
For instance, as described in Example 4 of the present specification, the steel sheet surface of the comparative examples No. 8 to No. 10 was not modified in the steel sheet surface modifying process so that at least one of A1 or Mg existed in the surface of the steel sheet and the content thereof was 0.03 to 2.00 g/m2. Thus, in the comparative examples No. 8 to No. 10, the thickness of the intermediate layer, the thickness of the compound layer, and the thickness of the Cr-depletion layer were not controlled to be within the range recited in currently amended claim 7. As a result, in the comparative examples No. 8 to No. 10, the advantageous effect such that the deterioration of the water resistance of the insulation coating was suppressed was not obtained.   
Because Yamaguchi neither discloses nor suggests instant required “a steel sheet surface modifying process of surface-smoothing a steel sheet after the final annealing process such that at least one of Al or Mg exists in a surface of the steel sheet and the content thereof is 0.03 to 2.00 g/rn2. instant claimed thickness of the intermediate layer, the thickness of the compound layer, and the thickness of the Cr-depletion layer would not be expected.
No prior art can be found to discloses instant claimed grain oriented electrical steel sheet comprising instant claimed the insulation coating has a Cr-depletion layer in an area in contact with the compound layer, an average Cr content of the Cr-depletion layer in units of atomic percentage is less than 80% of the Cr content of the insulation coating, an average thickness of the Cr-depletion layer is 0.5 micron or less and 1/3 or less of the average thickness of the insulation coating.
Hence, instant claims 7 and 11-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733